Citation Nr: 0214397	
Decision Date: 10/16/02    Archive Date: 10/29/02

DOCKET NO.  00-14 251A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to the service-connected post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for arteriosclerotic 
heart disease (ASHD), claimed as secondary to the service-
connected PTSD.



REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1967.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from February and May 1992 rating decisions of the 
Department of Veterans Affairs (VA) Jackson, Mississippi 
Regional Office (RO).  

This case has been advanced on the docket because of 
administrative error that resulted in significant delay in 
docketing the appeal.  See 38 C.F.R. § 20.900(c) (2002).


FINDINGS OF FACT

1.  The veteran is presently service-connected for PTSD.

2. The veteran has hypertension and ASHD which are aggravated 
by his service-connected PTSD.


CONCLUSION OF LAW

Service connection for hypertension and ASHD is warranted.  
38 U.S.C.A. § 1110, (West Supp. 2002); 38 C.F.R. § 3.310 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to notify and to assist claimants for VA 
benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West Supp. 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 
3.326 (2002).

The Board finds that the RO has fully satisfied its duties of 
notice and assistance and that sufficient evidence is of 
record to decide the veteran's claim.  If there were any 
deficiency of notice or assistance, it would not be 
prejudicial to the veteran, given the favorable nature of the 
Board's decision with regard to the issue of service 
connection for hypertension and ASHD.  No further assistance 
in developing the facts pertinent to the issues is required. 


II.  Service Connection for hypertension and ASHD

The veteran seeks service connection for hypertension and 
ASHD, claimed as secondary to his service-connected PTSD.

Service connection may be established for a disease or injury 
incurred in or aggravated by service, resulting in a current 
disability.  38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2002).  Service connection may also be 
established on a secondary basis for a disease or injury 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2002).

Service connection is established for PTSD, currently 
evaluated as 100 percent disabling.

On VA examination in August 1991, the examiner noted that the 
veteran had the onset of coronary artery disease in 1989.  
The examiner concluded that the veteran had significant 
coronary artery disease.  It was indicated that he had 
moderate to severe limitation of activity due to a 
combination of his psychological problems and angina pectoris 
and, in fact, his angina pectoris is greatly exacerbated by 
his psychological problems.  It was concluded that his 
psychological state certainly exacerbated his current 
coronary artery disease and should be considered a risk 
factor for coronary artery disease.  

On VA examination in September 2002, the examiner noted that 
the veteran's past medical history was significant for 
coronary artery disease, PTSD, hypertension and type II 
diabetes mellitus.  It was noted that hypertension was 
diagnosed in 1969 and that he started receiving treatment for 
high blood pressure in 1970.  It was indicated that he 
received a diagnosis of PTSD in 1991 and had been receiving 
treatment for PTSD since then.  Review of his blood pressure 
readings in the medical record showed systolic blood pressure 
in the 110-130 range and diastolic blood pressure in the 60-
70 range.  Those readings reflected the use of multiple 
agents for his coronary artery disease, which also have 
antihypertensive potencies.  The diagnoses included PTSD, on 
medications with continued symptomatology; hypertension, 
controlled on four-drug therapy; coronary heart disease, 
status post myocardial infarction, status post CABG with 
three-vessel disease, exertional angina, functional class 
IIIC, estimated maximum MET level 3-4 METS.  The examiner 
concluded that the veteran had hypertension as evidenced by 
the medical record, although his blood pressures currently 
were in normotensive range, this was the result of the use of 
high doses of multiple antihypertensive medications.  It was 
concluded the service-connected PTSD clearly aggravated his 
hypertension by the effect of the autonomic nervous system 
activation during episodes of psychological stress.  It was 
further concluded that the service-connected PTSD also 
exacerbated his coronary artery disease by triggering angina.  
It was indicated that the veteran's PTSD was of sufficient 
severity and chronicity to be a contributing factor in the 
development of atherosclerotic coronary heart disease as is 
his type II diabetes mellitus.  

After a full review of the medical evidence and the veteran's 
contentions, the Board concludes that the evidence supports 
that the veteran's claim for service connection for 
hypertension and ASHD.  The medical evidence includes the 
opinion of VA examiner in 1991 concluding that the veteran's 
service-connected PTSD aggravated his heart disease.  More 
recently in March 2002, a VA examiner reviewed the entire 
claims folder and rendered opinions regarding the claimed 
hypertension and heart disease.  It was concluded that the 
service-connected PTSD clearly aggravated his hypertension.  
It was further concluded that PTSD was a contributing factor 
to his ASHD and aggravated that condition.  The Court of 
Appeals for Veterans Claims held in Allen v. Brown, 7 Vet. 
App. 439, 448 (1995), that additional disability resulting 
from the aggravation of a non-service connected condition by 
a service connected condition is compensable under 38 C.F.R. 
§ 3.310(a).  According to the VA examiner's opinions, the 
veteran's service-connected PTSD aggravated the veteran's 
nonservice-connected ASHD and hypertension.  There is no 
medical evidence to refute these conclusions and that the 
Board finds that service connection is warranted for 
hypertension and ASHD under 38 C.F.R. § 3.310(a).


ORDER

Service connection for hypertension and ASHD, secondary to 
aggravation by service-connected PTSD, is granted.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

